DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.

Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 presents grammatically incorrect language. For example, claim 5 recites, at least in part: 
“…based on a similarity between a feature vector of data group for each of labels in the target data set…” 
The examiner notes the emphasized language. Appropriate correction is required.
Examiner’s Remarks

	Claim contingency: 

when estimating the performance of the classifier, estimate a performance of the classifier assuming that the classifier is trained with the second number of samples of labeled data in the target data set, by using a performance when the classifier is trained with the first number of samples of labeled data in the target data set, the performance being acquired from a performance characteristic with respect to the target data set, and a performance when the classifier is trained with the first number of samples of labeled data in the extracted reference data set and a performance when the classifier is trained with the second number of samples of labeled data in the extracted reference data set, the performances being acquired from a performance characteristic with respect to the extracted reference data set

The examiner notes the emphasized claim language. 

MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the 
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. “when the classifier is trained with…”). 
However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claims 2-3, as well as any other claim that contains a contingent clause, such that the functional language is positively recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: With respect to Step 1 of the 101 analysis, Claims 1, 8, 9 are each respectively drawn towards a system, method, and non-transitory computer storage medium. Therefore, Claims 1, 8, and 9 pass Step 1. 
Analysis of representative Claim 1: 
Step 2A Prong 1 and Step 2A Prong 2: Does the claim(s) recite an abstract idea? If so, does the claim(s) recite any additional elements that integrate the abstract idea into a practical application? 
Yes, representative Claim 1 recites an abstract idea; and 

Specifically, representative Claim 1 recites: 
A memory storing instructions; and one or more processors configured to execute the instructions to…
This limitation is considered an additional element. However, under Step 2A Prong 2 this additional element does NOT integrate the abstract idea into a practical application because it simple amounts to using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05(f). Because this additional element was found to NOT integrate the abstract idea into a practical application, this additional element must further be considered under Step 2B (see below) 
Extract a reference data set that is similar to a target data set, from one or more reference data sets.
Under the Broadest Reasonable Interpretation, this limitation, under Step 2A Prong 1 is considered part of the abstract idea. That is, given a list of data and human could reasonably create a new list (e.g. using a pen and a piece of paper) that is similar to a target data set (i.e. mental process). This would be performed by the human using a simple evaluation, opinion, or judgement. 
For clarity of record, the examiner has NOT identified any additional elements in this limitation that must be considered further. 
Estimate a performance of a classifier assuming that the classifier is trained with labeled data in the target data set, by using the extracted reference data set, and output the estimated performance. 
Under Step 2A Prong 1, this limitation is considered part of the abstract idea. Specifically, this limitation is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “estimate a performance of a classifier…by using the extracted reference data set” is nothing more than a human performing a simple judgement, observation, or evaluation. For example, given a list of numbers (e.g. “…by using the extracted reference data set…”) a human could, using a pencil and a piece of paper or mentally, calculate an average number of correct classifications. As another example, given a list of pictures and a classifiers predicted label of that picture, a human could simply observe both the label and the picture and perform a simple evaluation to estimate the classifiers performance (e.g. is the picture labeled correctly). Finally, simply by writing down or speaking the estimated accuracy or performance, a human could reasonably “output the estimated performance”. As a mathematical concept, the functionality encompassed by the claim language is nothing more than apply a mathematical equation to the labels of the dataset and obtaining a similarity or accuracy measurement. 
This limitation does contain the additional element of “…a classifier assuming that the classifier is trained with labeled data in the target data set…” However, this additional element, due at least in part to the high level of generality, does NOT integrate the abstract idea into a practical application because of it simply amounts to using a general purpose computer as a tool to implement the recited abstract idea (MPEP 2106.05(f)). 
Step 2B: does the recite additional element amount to significantly more than the judicial exception? 
	No, the identified additional elements do NOT amount to significantly more than the judicial exception.
	Specifically: 
A memory storing instructions; and one or more processors configured to execute the instructions to…
Similarly to the above this additional element does NOT amount ot significantly more than the judicial exception because other than merely amounting to a general purpose computer which acts as a tool (MPEP 2106.05(f)), this additional element only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. computers) (MPEP 2106.05(h)). 
…a classifier assuming that the classifier is trained with labeled data in the target data set…
This additional element, similarly to the above, merely generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Conclusion: Because Claim 1 fails step 2A and step 2B of the 101 analysis, Claim 1 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. However, claim 2 further recites: “estimate the performance of the classifier assuming that the classifier is trained with labeled data in the target data set, by using a performance characteristic representing a performance, when the classifier is trained with labeled data in the extracted reference data set, to a number of samples of labeled data in the extracted reference data set.”
This limitation is considered part of the abstract idea. Merely for sake of the brevity the examiner refers to the “estimate the performance” limitation as analyzed above with respect to Claim 1. That is, this limitation recites both a mental process and a mathematical concept. 
Additionally, claim 2 recites the additional element of “the classifier assuming that the classifier is trained with labeled data…when the classifier is trained with labeled data…” 
This additional element, as similarly analyzed under Claim 1 does NOT integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception because it merely amounts to using a general purpose 
Because Claim 2 recites the same abstract idea as Claim 1 and itself fails Step 2A and Step 2B of the 101 analysis, Claim 2 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	
Analysis of Claim 3: 
	Claim 3 is dependent upon Claim 2 and therefore recites the same abstract idea as Claim 2. Claim 3, however, additionally recites: 
The target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number 
This limitation is considered an additional element. Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.054(g)); namely this additional element merely amounts to data gathering and/or selecting a data source or a particular type of data to be manipulated. 
Under Step 2B, this additional element does NOT amount to significantly more 
when estimating the performance of the classifier, estimate a performance of the classifier assuming that the classifier is trained with the second number of samples of labeled data in the target data set, by using a performance when the classifier is trained with the first number of samples of labeled data in the target data set, the performance being acquired from a performance characteristic with respect to the target data set, and a performance when the classifier is trained with the first number of samples of labeled data in the extracted reference data set and a performance when the classifier is trained with the second number of samples of labeled data in the extracted reference data set, the performances being acquired from a performance characteristic with respect to the extracted referenced data set
This limitation is considered part of the abstract idea because it recites a mental process and a mathematical concept. Specifically, and merely for sake of brevity, the examiner refers to the analysis given to “estimate the performance of a classifier” as described above with respect to Claim 1. That is, this limitation and specifically the functionality of estimating a performance is nothing more than the use of a mathematical concept, mathematical equation, and/or a human performing a simple evaluation or judgement. 
Because Claim 3 recites the same abstract idea of Claim 2 and itself fails step 2A and step 2B of the 101 analysis, Claim 3 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 4: 
	Claim 4 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 4, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a performance characteristic to a number of samples of labeled data in the target data set and a performance characteristic to a number of samples of labeled data in each of the one or more reference data sets. 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…based on a similarity…” is nothing more than comparing the performance (e.g. a number) of two datasets. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to the performance measures of two datasets and observing the outcome. 
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 4 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 4 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	

Analysis of Claim 5: 
	Claim 5 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 5, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a feature vector of data groups for each of the labels in the target data set and a feature vector of data group for each of labels in each of the one or more reference data sets. 
	This limitation is considered part of the abstract idea because it recites a mathematical concept. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to feature vectors and comparing and observing the outcome of that comparison. 
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 5 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 5 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 6: 
	Claim 6 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 6, however, additionally recites: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference data sets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…in such a way that a ratio…is the same as or approximately the same as a ratio…” is nothing more than comparing two numbers (e.g. two ratios) and writing down a list data that satisfies the inequality. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to ratios computed on two datasets and applying an inequality to the two data sets.  
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 6 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 6 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 7: 
	Claim 7 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 7, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…in such a way that a ratio…is the same as or approximately the same as a ratio…” is nothing more than comparing two numbers (e.g. two ratios) and writing down a list data that satisfies the inequality. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to ratios computed on two datasets and applying an inequality to the two data sets.  
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 7 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 7 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	
	The examiner notes that Claims 8 and 9 recite similar subject matter to that of Claim 1. Therefore, claims 8 and 9 recite a similar abstract idea. Merely for sake of brevity the full analysis of Claims 8 and 9 are omitted here, but it should be understood that the same reasoning and analysis as applied to claim 1, as described above, apply 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are replete with indefiniteness issues. The below list of issues is a non-exhaustive list of issues and the examiner respectfully requests that the applicant carefully review each and every claim. The examiner notes that substantial and thorough amendments could help the prosecution of the instant application.  
The non-exhaustive list of indefinites issues includes: 
Representative Claim 1 recites:
“…extract a reference data set that is similar to a target data set, from one or more reference data sets…” 
This limitation is indefinite because the term “similar” is considered a relative term and, by the claim language itself, it is not clear what the applicant intends 
Representative Claim 1 further recites: 
“…estimate a performance of a classifier assuming that the classifier is trained with labeled data in the target data set, by using the extracted reference data set…” 
This limitation is indefinite for at least two (2) reasons: 
1. The phrase “assuming that the classifier is trained with labeled data…” is indefinite. More specifically, it is unclear if the classifier is or is not actually trained; that is, the use of at least the term “…assuming…” is ambiguous such that the examiner cannot determine the metes and bounds of the claim language. 
2. The claim appears to the require that some arbitrary classifier is trained “…with labeled data in the target data set…”. However, the claim then appears to require “…by using the extract reference data set…” It is unclear which dataset is used to train the classifier and by extension it is unclear what it means to “estimate a performance of a classifier” if, for example, the classifier is trained on a seemingly non-existent data set (e.g. the labeled target data set). 
For at least the above reasons, at least representative Claim 1 is indefinite and therefore a rejection under 112(b) is appropriate. 
For clarity of record, the examiner notes that independent Claims 8 and 9 recite similar language to that of representative Claim 1 and therefore Claims 8 and 9 are similarly rejected under 112(b). 
Claim 2 is wholly indefinite. It is unclear what features that the applicant is attempting to claim. The issues include: 

2. Claim 2 appears to require that a performance of the classifier is “assumed” to be trained “…with labeled data in the target data set…” However, it appears that the performance characteristic which represents “a performance” is only applicable “…when the classifier is trained with labeled data in the extracted reference data set…” That is while it appears that Claim 2 requires that a performance is obtained, calculated, or otherwise estimated, the performance of the classifier appears to be obtained with respect to a characteristic that is not present in the “labeled data in the target data set” (e.g. …to a number of samples of labeled data in the extracted reference data set…” The examiner is going to require that the applicant amend the claim or clearly argue what the feature the applicant is attempting to claim is response to the instant action. 
For purpose of examination, interpretation, and compact prosecution, Claim 2 is interpreted, under the Broadest Reasonable Interpretation in light of the specification as calculating, obtaining, or otherwise estimating some classifiers performance based on the number of samples presented to the classifier. 
Claim 3 is wholly indefinite. It is unclear what features that the applicant is attempting to claim. The issues include: 
1. Claim 3 recites multiple iterations of “…estimate a performance of the classifier...”, “…a performance when the classifier is trained…”, “…a performance when the classifier is trained…” Each and every “a performance” introduces an antecedent basis issue because it is unclear if each and every “a performance” is a separate 
2. similarly to Claim 2, Claim 3 uses the term “assuming”. For similar reasons given above, Claim 3 is further indefinite. 
For purposes of examination, Claim 3 is interpreted, under the Broadest Reasonable Interpretation in light of the specification, as encompassing any form of the use of “cross-validation”. 
More specifically, Paragraph [0026] of the specification recites, at least in part: 
“A performance curve is generated by cross-validation using labeled data selected from a data set, for example. When the leave-out-out method is used as the cross validation, one sample of data is extract from selected ‘k’ samples of labeled data, and the training unit 140 …trains the classifier 150 by using the remaining ‘k-1’ samples of data. Then a result of classification of the extracted one sample of data by the trained classifier 150 is validated with the given label. By repeating such training, classification, and validation ‘k’ times while changing a sample to be extracted, and averaging the results, a performance value for the ‘k’ samples of labeled data is calculated. Note that as the cross-validation, K-fold cross-validation other than the leave-one-out method may be used…” 
As can be seen, under Broadest Reasonable Interpretation in light of specification (e.g. paragraph [0026]), the process of Claim 3 appears to be cross-validation and thus is interpreted as encompassing any form of cross-validation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tachibana et al. (“Semi-automatic classification of birdsong elements using a linear support vector machine”, NPL 2014). 
With respect to Claim 1, Tachibana teaches an information processing system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to…(Tachibana Pg. 7 Col. 2 “In our computation environment (2.8-GHz CPU, 8-GB RAM, Windows 7-64 bit…”)
Extract a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.).
Estimate a performance of a classifier assuming that the classifier trained with labeled data in the target data set, by using the extracted reference data set (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”).
Output the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 

With respect to Claim 2, Tachibana teaches wherein the one or more processors is configured to execute the instructions to: estimate the performance of the classifier assuming that the classifier is trained with labeled data in the target data set, by using a performance characteristic representing a performance, when the classifier is trained with labeled data in the extracted reference data set, to a number of samples of labeled data in the extracted data set (Tachibana Pg. 3 Col. 2 “The accuracy of the classifier assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap. The number of training samples (N) for one syllable label was systematically varied…A set of training and test for each condition…was performed repeatedly on randomly selected labels and samples…Then 20 training and 10 test samples were randomly extracted from the pooled dataset of 64 samples. The random select of labels and samples was repeated 30 and 20 times, respectively. Therefore, the validation was The classification performance was defined as the percentage of correctly classified syllables…”). 
With respect to Claim 3, Tachibana teaches wherein the target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number (Tachibana Pg. 1 Col. 2 “We propose a semi-automatic classification procedure using an efficient classifier the [SVM]…Through this procedure, users perform manual classifier on a small population of song elements to generate an instruction dataset …Then the instruction dataset is used to train a machine classifier that processes the full dataset.” The examiner notes that Tachibana’s “instruction data set” teaches the claimed “target data set” and the reference data set is Tachibana’s “full dataset”. A person of ordinary skill in the art would realize that because the “instruction dataset” is a subset (i.e. small population) of the full dataset, the instruction dataset (i.e. target data set) “number of samples” (i.e. first number) is smaller than the number of samples (i.e. second number) in the full data set (i.e. reference data set).). 
Tachibana further teaches, as best understood, the one or more processors is configured to execute the instructions to: when estimating the performance of the classifier, estimate a performance of the classifier assuming that the classifier is trained with the second number of samples of labeled data in the target data set, by using a performance when the classifier is trained with the first number of samples of labeled data in the target data set, the performance being acquired from a performance characteristic with respect to the target data set, and a performance when the classifier is trained with the first number of samples of labeled data in the extracted reference data set and a performance when the classifier is trained with the second number of samples of labeled data in the extracted reference data set, the performances being acquired from a performance characteristic with respect to the extracted referenced data set (As an initial matter, the examiner notes the 112(b) rejection above with respect to Claim 3 as well as the examiner BRI in light of the specification. 
Tachibana c.f. Figure 3. Note at least caption. “Cross validation performances of two-minutes dataset. (A) correct rate percentage for each of instruction data size conditions.” The examiner notes that, as explained in the 112(b) for Claim 3, the BRI of claim 3 is the use of cross-validation. As can be seen, Tachibana figure 3 shows that cross-validation was performed between the instruction dataset (e.g. target dataset) and a subset of the full dataset (e.g. reference dataset). 
Alternatively, Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert [e.g. target data set] was performed on a subset of dataset 3 instead of the entire dataset…The correct rate for the entire dataset was estimated from the correct rate of the subset….First the classifier was trained using one-minute instruction dataset. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class…Correct rates were calculated for each location and were fitted by a logistic curve as a function of the evaluation score, called the correct rate function. Then, an occurrence probability curve of the evaluation score was derived by averaging proportional occurrence histograms of all birds. Multiplication of the correct rate function and the occurrence probability density provided an estimate of the probability density of correct label. Then, the overall correct rate was estimated by accumulation (or an integral) of the correct label probability density.”). 
With respect to Claim 4, Tachibana teaches the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a performance characteristic to a number of samples of labeled data in the target data set and a performance characteristic to a number of labeled data in each of the one or more reference data sets (Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert [e.g. target data set] was performed on a subset of dataset 3 instead of the entire dataset…The correct rate for the entire dataset was estimated from the correct rate of the subset….First the classifier was trained using one-minute instruction dataset. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class…Correct rates were calculated for each location and were fitted by a logistic curve as a function of the evaluation score, called the correct rate function. Then, an occurrence probability curve of the evaluation score was 
With respect to Claim 5, Tachibana teaches the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a feature vector of data group for each of labels in the target data set and a feature vector of data group for each of labels in each of the one or more reference data sets (Tachibana Pg. 4 Col. 2 “First the classifier was trained using the one-minute instruction dataset [i.e. target dataset]. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class. Through such projection each sample value was transformed into a normalized space where the class boundary, the margin toward inside of the class, and another side margin were expressed as 0, 1, and -1, SVM classifier algorithm used in this experiment judges a data sample as belonging to the class corresponding to the evaluation axis on which the sample shows the highest value (maximum). Here, we defined the evaluation score of each sample as the maximum value among all evaluation axes…Therefore, we extracted the subset data from dataset 3 for each bird at several locations on the evaluation axis within values corresponding to bilateral margins….”). 
With respect to Claim 8, Tachibana teaches an information processing method comprising: extracting a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.).
Estimating a performance of a classifier assuming that the classifier trained with labeled data in the target data set, by using the extracted reference data set (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the  to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ The dataset for the evaluation (dataset 1) consisted of 64 examples per syllable type of each of eight birds. Syllable types were manually classifier by an expert researcher to generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”).
Outputting the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 
With respect to Claim 9, Tachibana teaches a non-transitory computer readable medium recording thereon a program causing a computer to perform a method comprising:…(Tachibana Pg. 7 Col. 2 “In our computation environment (2.8-GHz CPU, 8-GB RAM, Windows 7-64 bit…”)
Extracting a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.).
Estimating a performance of a classifier assuming that the classifier trained with labeled data in the target data set, by using the extracted reference data set (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ The dataset for the evaluation (dataset 1) consisted of 64 examples per syllable type of each of eight birds. Syllable types were manually classifier by an expert researcher to generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”).
Outputting the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (“Semi-automatic classification of birdsong elements using a linear support vector machine”, NPL 2014) in view of Liu et al. (“Optional SVM for Fault Diagnosis of Blast Furnace with Imbalanced data”, NPL 2011). 
With respect to Claim 6, Tachibana teaches all of the limitations of Claim 1 as discussed above. 
Tachibana, however, does not appear to explicitly disclose: 
the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or 

Liu, however, teaches the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets (Liu Pg. 3 Col. 2 Note Algorithm. Specifically. “(1) randomly choose n+ majority samples and minority ones respectively as the initial training set S0. That is the same number of samples between minority class and majority class. Train the SVM classifies on S0 with those training samples (2) calculate the distances mean of the minority class and the majority class, and denote [these distances] as f+(x) and f-(x). (3) Select some ratio R1 negative training samples and run an experiment and prune the negative training samples [such ] that their distances two <w,b> = 0 and f(x) > f-(x). (4) select some ratio R2 of unlabeled (testing) documents and apply the SVM classifiers to select the positive class samples with their distances to <w,b> = 0 that the satisfy to the inequality                         
                            0
                            <
                            f
                            
                                
                                    x
                                
                            
                            ≤
                            
                                
                                    f
                                
                                
                                    +
                                
                            
                            (
                            x
                            )
                        
                    . Label them and add them to the training set…” Further c.f. Figure 3 note the “Apply ENN rule” and The examiner notes that obtaining new training sets (i.e. new reference data sets) based on applying a rule where selection of samples is based on a ratio such that the selected number of samples satisfies an inequality teaches “the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SVM machine and dataset generation (e.g. extraction) as taught by Tachibana modified with the ratio of number of samples as taught by Liu because manipulating the number of samples within a certain class allows the SVM algorithm to handle imbalanced datasets. This is useful because this would improve the accuracy of the SVM algorithm (c.f. Liu figure 1 and figure 2. Also Liu Pg. 3 Col. 2 step (7)). 
With respect to Claim 7, the combination of Tachibana and Liu teach the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of samples of data for respective labels in the target data set and a ratio of number of samples of data for respective labels in each of the one or more reference data sets (Liu Pg. 3 Col. 2 Note Algorithm. Specifically. “(1) calculate the distances mean of the minority class and the majority class, and denote [these distances] as f+(x) and f-(x). (3) Select some ratio R1 negative training samples and run an experiment and prune the negative training samples [such ] that their distances two <w,b> = 0 and f(x) > f-(x). (4) select some ratio R2 of unlabeled (testing) documents and apply the SVM classifiers to select the positive class samples with their distances to <w,b> = 0 that the satisfy to the inequality                         
                            0
                            <
                            f
                            
                                
                                    x
                                
                            
                            ≤
                            
                                
                                    f
                                
                                
                                    +
                                
                            
                            (
                            x
                            )
                        
                    . Label them and add them to the training set…” Further c.f. Figure 3 note the “Apply ENN rule” and “obtain new training sets”. The examiner notes that obtaining a new training set by applying a rule in which a ratio is used to compare the number of samples in two datasets teaches “extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of samples of data for respective labels in the target data set and a ratio of number of samples of data for respective labels in each of the one or more reference data sets”.).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Ferdowsi, Zahra et al. “Online Active Learning with Imbalanced Classes”, NPL 2013. Similar inventive concept. The examiner notes especially, the CEM score on Pg. 3 Col. 1 

3. Ertekin, Seyda et al. “Learning on the Border: Active Learning in Imbalanced data classification”, NPL 2007. Similar inventive concept. Note especially, Figure 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126